324 F.2d 502
Vincent A. SHEEHY III, et al., Appellants,v.Edwin H. ESTES, Appellee.
No. 20504.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1963, Rehearing Denied Dec. 18, 1963.

William M. Acker, Jr., Kenneth R. Cain, Birmingham, Ala., W. Bruce White, Birmingham, Ala.  (Smyer, White, Reid & Acker, Markstein & Cain, Birmingham, Ala., of counsel), for appellants.
Leigh M. Clark, Lucien D. Gardner, Jr., Birmingham, Ala., James F. Hinton, Jack W. Torbert, Gadsden, Ala.  (Cabaniss & Johnston, Birmingham, Ala., of counsel), for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, district judge.
PER CURIAM.


1
In deciding the plaintiffs' claim in an action where jurisdiction was based on diversity of citizenship, the district court severed a counterclaim for future disposition, and thereafter entered a judgment, from which this appeal stems, against the appellants.  Some of the specifications of error raise questions of Alabama law which we think were properly decided by the district court.  The other contentions of the appellants present procedural questions, and as to these we conclude that no error is apparent and no prejudice is shown.  The judgment of the district court is


2
Affirmed.